DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive. Claims 1-5, 7-12 and 14-19 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen’967. In order to promote compact prosecution, an alternate rejection under 35 U.S.C. 103 is also provided below.
Applicant has amended claims 1, 8, and 15 to specify that the first and second electrodes consist of  “one linear member.”  Applicant asserts that Chen’967 does not disclose this feature, instead disclosing electrode structures which are “radially spaced arms.” Respectfully, this is not found to be convincing. Figs. 21-23, and in particular the top right part of Fig. 21 as well as Figs. 22 and 23, clearly show the electrodes 5 and 6 as each comprising a single linear member attached at their center point to a lead 1. This configuration appears to clearly meet the claim. 
Nonetheless, an alternative § 103 rejection, necessitated by the amendment is now provided in order to expedite prosecution.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The instant application has a complex priority claim structure to numerous applications as both a Continuation and Continuation-in-Part. The disclosures of several of the prior-filed applications, in particular Application Nos. 13/934,040, 13/661,483, 12/775,436, 12/239,317, and 11/539,645 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  After careful consideration and review of the Disclosures in the above-named Applications, it appears that none disclose or suggest the method now being claimed requiring implantation of a first electrode in an anterior proximal wall of an esophagus in either an axially or transversely oriented position and implantation of a second electrode proximate a right lateral wall of said esophagus in the variously claimed positional relationships to the first electrode. As such, the priority claim to those Applications cannot be granted.
The earliest filed Applications to which a priority claim is made and which appear to sufficiently disclose the claimed invention appear to be Application Nos. 14/175,927, 13/041,114, and 13/041,063. Based on this finding, the earliest effective filing date afforded to the instant claims is the provisional filing date of the ‘114 and ‘063 applications. 
Therefore, the effective filing date of the instant claims is considered to be 4 March 2011.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chen et al. (US 2011/0034967 A1, hereinafter Chen’967) or, in the alternative, under 35 U.S.C. 103 as obvious over Chen’967 as evidenced by Byerman et al. (US 7,962,214 B2, hereinafter Byerman’214).
Regarding claims 1,8, and 15, Chen’967 discloses a method of implanting electrodes in a patient in order to treat GERD (e.g. paragraphs [0007], [0094], [0216]), comprising: implanting a first electrode in an anterior proximal wall of an esophagus (e.g. paragraphs [0026]-[0029], [0033], [0084], [0118]-[0120], [0135], [0140], [0153], [0216]); and implanting a second electrode proximate a right lateral wall of said esophagus (e.g. paragraphs [0119], [0121], [0137], [0152], [0217] in addition to the above; Figs. 21-23). Figs. 21-23 are considered to disclose the various orientations being claimed, e.g. the first electrode being either positioned axially or transversely along/relative to the length of the esophagus, and the second electrode being either parallel and distal, or parallel and at the same height as the first electrode.
Applicant has amended claims 1, 8, and 15 to recite wherein said first and second electrodes consist of one linear member. Figs. 21-23 of Chen’967, and in particular the top right part of Fig. 21 as well as Figs. 22 and 23, clearly show the electrodes 5 and 6 as each comprising a single linear member attached at their center point to a lead 1. This configuration appears to clearly anticipate the claim. 
Alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method as taught by Chen’967 with electrodes shaped as linear members, because Applicant has not disclosed that such an electrode morphology provides an advantage, is used for a particular purpose, or solves a stated problem. There is in fact no disclosure relating to the electrodes having a “linear member” or any other particular shape except for what can be inferred from Figs. 11-13 of the instant disclosure, which show the electrodes C and D having elongate shapes. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the radial arm shapes as taught by Chen’967 because it provides the same ability to stimulate the target structures and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Chen’967. This is evidenced by Byerman’214 in at least Figs. 3A-D, which show different shapes of electrodes including parallel vertical bands, parallel horizontal bands, and circular contacts as alternate equivalent arrangements, as any suitable pattern will provide the same intended function with the particular shape of the electrode being mere design choice. Therefore, it would have been an obvious matter of design choice to modify Chen’967 to obtain the invention as specified in the claim(s).
Regarding claims 2, 9, and 16, Chen’967 discloses connecting said first and second electrodes to a pulse stimulator configured to supply a stimulation pulse to said first and second electrodes (e.g. Fig. 12, pulse generator; paragraphs [0130], [0137], [0216]); and operating said first and second electrodes in combination to deliver electrical stimulation to normalize a function of a lower esophageal sphincter (LES) of said patient post-stimulation (e.g. paragraphs [0088], [0216] - stimulatory electrodes maintain optimum level of e.g. GI pressure at the esophageal sphincter to treat GERD).
Regarding claims 3, 10, and 17, Chen’967 discloses wherein the pulse amplitude is equal to or less than 15 mAmp (e.g. paragraphs [0055], [0096], [0121]).
Regarding claims 4, 11, and 18, Chen’967 discloses wherein the pulse stimulator is configured to detect a LES pressure derived from one of an impedance sensor or electrical activity based sensor (e.g. paragraphs [0088], [0129]).
Regarding claims 5, 12, and 19, Chen’967 discloses wherein the second electrode is separated from said first electrode by a distance equal to or less than 1.5cm (e.g. paragraphs [0118], [0119], [0143]).
Regarding claims 7 and 14, Chen’967 discloses obtaining a measurement of LES pressure proximate an implantation area before, during, or after stimulation (e.g. paragraphs [0088], [0129]); modifying an implantation configuration of said first and second electrodes based on said measurement; and repeating obtaining the said measurement until a desired LES pressure profile is achieved (e.g. paragraphs [0024], [0025], [0088], [0116], [0117]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen’967.
Regarding claims 6, 13, and 20, Chen’967 discloses an electrode placement on the greater curvature 2 cm above the pylorus which is considered to read on the claimed location of being more than 1mm away from a vagal trunk. Alternatively, Chen’967 discloses throughout the desire for the provided stimulation to indirectly activate vagal afferents associated with the desired implantation sites of the stimulation electrodes (e.g. abstract; paragraphs [0002], [0031], [0217]) and the limited range of electrode spacing and placements cited above as well as the criticality and result-effective nature of stimulation parameters including electrode placement. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Chen’967 with the electrode placement more than 1 mm away from the vagal trunk, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 7,962,214 B2 to Byerman et al. and US 6,097,984 to Douglas are each considered to disclose the invention substantially as claimed. (US 2004/0254622 A1 to Shadduck is considered to further illustrate that electrode shape is a matter of routine design choice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
28 September 2022